 
Exhibit 10.11
 
MONOPAR THERAPEUTICS INC.
2016 Stock Incentive Plan
 
INCENTIVE STOCK OPTION AGREEMENT
 
THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made as of
_____________ (the “Grant Date”) between MONOPAR THERAPEUTICS INC. (the
“Company”) and ________________ (referred to herein as “Participant”). Terms
used in this Agreement with initial capital letters without definitions are
defined in the Monopar Therapeutics Inc. 2016 Stock Incentive Plan (the “Plan”)
and have the same meaning in this Agreement.
 
1. Option Shares. On the Grant Date, the Company hereby grants to Participant
the option (the “Option”) to purchase _________ shares of the Company’s common
stock, par value $0.001 per share (the “Shares”), pursuant and subject to the
terms of the Plan, a copy of which has been delivered or made available to
Participant and is incorporated herein by reference. The Option granted hereby
is an Incentive Stock Option.
 
2. Exercise Price. The purchase price per Share upon exercise of the Option is
$_______.
 
3. Vesting. Subject to the terms of the Plan, the Option shall vest and be
exercisable only during the period beginning one year after the Grant Date and
ending 10 years after the Grant Date (the “Grant Expiration Date”). During such
period, provided that Participant continues to be an Employee of the Company or
a Subsidiary, the Option shall vest and become exercisable (i.e., Shares may be
purchased) according to the following schedule: ___________________________.
 
The number of Shares, the exercise price thereof and the rights granted under
this Agreement are subject to adjustment and modification as provided in the
Plan. The total number of Shares referred to in this Section means, at any
relevant time, the number of shares stated in Section 1 hereof as such number
shall then have been adjusted pursuant to the Plan. Notwithstanding the
foregoing, in the event of a Change of Control prior to Participant’s
Termination of Employment, the Option becomes fully vested and exercisable.
 
4. Termination of Employment.
 
(a)            In General. If Participant’s Termination of Employment occurs for
a reason other than Participant’s death, Disability or Retirement:
 
(i)           In cases other than a Change of Control, any portion of the Option
that has not vested as of the date of Termination of Employment will
automatically be canceled and forfeited and Participant shall not be entitled to
any further rights in respect thereof; and
 
(ii)           Participant will have 90 days from the date of Termination of
Employment or until the Grant Expiration Date, whichever period is shorter, to
exercise any portion of the Option that is vested and exercisable as of the date
of Termination of Employment.
 
Notwithstanding the above, if the Termination of Employment is a Termination for
Cause, as determined by the Administrator, any outstanding and unexercised
portion of the Option shall be immediately canceled as of the date of the
Termination of Employment.
 
(b)            Death or Disability. If Participant’s Termination of Employment
occurs due to Participant’s death or Disability:
 
(i)           any unvested portion of the Option shall vest in full as of the
date of Participant’s death or Disability;
 
(ii)           if Participant’s Termination of Employment occurs due to
Participant’s Disability, the Option (including any portion that vested pursuant
to subsection (b)(i)) may be exercised after the date of the Termination of
Employment by the Participant or by the legal representative of Participant’s
estate or by the legatee(s) of Participant under Participant’s will for a period
of one year after such Termination of Employment or until the Grant Expiration
Date, whichever period is shorter; and
 
(iii)           if Participant’s Termination of Employment occurs due to
Participant’s death, the Option (including any portion that vested pursuant to
subsection (b)(i)) may be exercised after the date of the Termination of
Employment by the legal representative of Participant’s estate or by the
legatee(s) of Participant under Participant’s will until the Grant Expiration
Date.
 
(c)            Retirement. If Participant’s Termination of Employment occurs due
to Participant’s Retirement:
 
(i)           any portion of the Option that has not vested as of the date of
Termination of Employment will become ratably vested (rounded up or down to the
nearest whole Share) based upon the full months of the total vesting period
elapsed from the Grant Date to the end of the month in which the Termination of
Employment due to Retirement occurs over the total number of months in such
period; provided, however, that, in the case of a Retirement due to a voluntary
Termination of Employment, the terms of this subsection (c)(i) shall not apply
with respect to any Option granted less than six months prior to the effective
date of such Termination of Employment; and
 
(ii)           the Option, to the extent vested and exercisable as of the date
of Termination of Employment (including any portion of the Option that is
ratably vested pursuant to subsection (c)(i)), shall remain exercisable for five
years after the date of the Termination of Employment or until the Grant
Expiration Date, whichever period is shorter; provided, however, that any
exercise beyond 90 days after Participant’s Termination of Employment is deemed
to be the exercise of a Nonqualified Stock Option.
 
 

 
 
5. Method of Exercise and Payment of Price.
 
(a) Method of Exercise. At any time when all or a portion of the Option is
exercisable under the Plan and this Agreement, some or all of the exercisable
portion of the Option may be exercised from time to time by written notice to
the Company in the form attached as Exhibit A hereto, or such other method of
exercise as may be specified by the Company, including without limitation,
exercise by electronic means on the website of the Company’s third-party equity
plan administrator if any, which will:
 
(i)           state the number of Shares with respect to which the Option is
being exercised; and
 
(ii)           if the Option is being exercised by anyone other than
Participant, if not already provided, be accompanied by proof satisfactory to
counsel for the Company of the right of such person or persons to exercise the
Option under the Plan and all applicable laws and regulations.
 
(b) Payment of Price. The full exercise price for the portion of the Option
being exercised shall be paid to the Company as provided below:
 
(i)           in cash;
 
(ii)           by check or wire transfer (denominated in U.S. Dollars);
 
(iii)           subject to any conditions or limitations established by the
Administrator, other Shares which:
 
(A) have been owned by Participant for more than six months on the date of
surrender (unless this condition is waived by the Administrator); and
 
(B) have a Fair Market Value on the date of surrender equal to or greater than
the aggregate exercise price of the Shares as to which said Option shall be
exercised (it being agreed that the excess of the Fair Market Value over the
aggregate exercise price shall be refunded to Participant in cash);
 
(iv)            subject to any conditions or limitations established by the
Administrator, by the Company’s retention of the number of Shares otherwise
issuable upon exercise of the Option at least equal to the exercise price (it
being agreed that any excess of the Fair Market Value of the retained Shares
over the aggregate exercise price shall be refunded to Participant in cash);
 
(v)           consideration received by the Company under a broker-assisted sale
and remittance program acceptable to the Administrator; or
 
(vi)           any combination of the foregoing methods of payment.
 
6. Transfer. Unless a transfer is approved by the Plan Administrator, which
approval may be withheld at the Administrator’s sole discretion (and which
transfer could result in the option no longer qualifying as an incentive stock
option), the Option shall be transferable only at Participant’s death, by
Participant’s will or pursuant to the laws of descent and distribution. During
Participant’s lifetime, the Option may not be exercised by anyone other than
Participant or, in the event of Participant’s incapacity, Participant’s legal
representative. The terms of this Agreement shall be binding upon the executors,
administrators, successors and assigns of Participant.
 
7. Restrictions on Exercise. The Option is subject to all restrictions in this
Agreement and/or in the Plan. As a condition of any exercise of the Option, the
Company may require Participant or his or her successor to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters reasonably requested by the Company.
 
 

 
 
 
8. Notice of Disqualifying Disposition of Shares. If Participant sells or
otherwise disposes of any of the Options (pursuant to Section 6), or any of the
Shares acquired pursuant to the Option on or before the later of (i) the date
two years after the Grant Date, and (ii) the date one year after transfer of
such Shares to Participant upon exercise of the Option, Participant shall
immediately notify the Company in writing of such disposition. Participant
agrees that Participant shall be subject to applicable income tax withholding by
the Company on the compensation income recognized by Participant from the early
disposition payment in cash or out of the current wages or other compensation
payable to Participant.
 
9. Privileges of Stock Ownership. Participant shall not have any of the rights
of a shareholder with respect to any of the Shares (e.g., the rights to vote and
receive dividends) until the Shares are issued to Participant following the
exercise of all or part of the Option.
 
10. Right of Set-Off. By accepting this Option, Participant consents to a
deduction from, and set-off against, any amounts owed to Participant by the
Company or any Subsidiary from time to time (including, but not limited to,
amounts owed to Participant as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the Company or Subsidiary under
this Agreement.
 
11. Holding Period Requirement. If Participant is classified as an “officer” of
the Company within the meaning of Rule 16a-1(f) under the Securities Exchange
Act of 1934, as amended, on the Grant Date, then, as a condition to receipt of
the Option, Participant hereby agrees to hold his or her After-Tax Net Profit in
Shares until the sixth month anniversary of the exercise of all or a portion of
the Option (or, if earlier, the date of Participant’s Termination of
Employment). “After-Tax Net Profit” means the total dollar value of the Shares
that Participant elects to exercise under this Option at the time of exercise,
minus the total of (i) the exercise price to purchase these Shares, and (ii) the
amount of all applicable federal, state, local or foreign income, employment or
other tax and other similar fees that are withheld in connection with the
exercise.
 
12. Governing Law/Venue. This Agreement shall be governed by the laws of the
State of Delaware, without regard to principles of conflicts of law, except to
the extent superseded by the laws of the United States of America. The parties
agree and acknowledge that the laws of the State of Delaware bear a substantial
relationship to the parties and/or this Agreement and that the Option and
benefits granted herein would not be granted without the governance of this
Agreement by the laws of the State of Delaware. In addition, all legal actions
or proceedings relating to this Agreement shall be brought exclusively in state
or federal courts located in the State of Delaware and the parties executing
this Agreement hereby consent to the personal jurisdiction of such courts. In
the event that it becomes necessary for the Company to institute legal
proceedings under this Agreement, Participant shall be responsible to the
Company for all costs and reasonable legal fees incurred by the Company with
regard to such proceedings. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement. 
 
13. Interpretation and Administration. The parties agree that the interpretation
of this Agreement shall rest exclusively and completely within the sole
discretion of the Administrator. The parties agree to be bound by the decisions
of the Administrator with regard to the interpretation of this Agreement and
with regard to any and all matters set forth in this Agreement. The
Administrator may delegate its functions under this Agreement to an officer of
the Company designated by the Administrator (hereinafter the “designee”). In
fulfilling its responsibilities hereunder, the Administrator or its designee may
rely upon documents, written statements of the parties or such other material as
the Administrator or its designee deems appropriate. The parties agree that
there is no right to be heard or to appear before the Administrator or its
designee and that any decision of the Administrator or its designee relating to
this Agreement shall be final and binding unless such decision is arbitrary and
capricious.
 
14. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Option grant hereunder and participation in the Plan or future Options that may
be granted under the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, including the
acceptance of option grants and the execution of option agreements through
electronic signature.
 
15. Notices. All notices requests, consents and other communications required or
provided hereunder shall be in writing and, if to the Company, shall be
delivered or mailed to its principal office, and, if to Participant, shall be
delivered either personally or mailed to the address of Participant appearing on
the books and records of the Company.
 
16. Prompt Acceptance of Agreement. The Option grant evidenced by this Agreement
shall, at the discretion of the Administrator, be forfeited if this Agreement is
not manually executed and returned to the Company, or electronically executed by
Participant by indicating Participant’s acceptance of this Agreement in
accordance with the acceptance procedures set forth on the Company’s third-party
equity plan administrator’s website, within 90 days of the Grant Date.
 
17. Entire Agreement. This Agreement, together with the Plan, contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with respect thereto. In
the event of any conflict between the provisions of this Agreement and the Plan,
the provisions of the Plan shall control.
 
18. Amendment. This Agreement may not be modified, supplemented or otherwise
amended other than pursuant to a written agreement between Company and
Participant.
 
19. No Third-Party Beneficiary. This Agreement is made for the benefit of the
Company and any Subsidiary employing Participant during the term hereof.
 
20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 

 
 
21. Employment. This Agreement does not constitute a contract of employment or
guarantee of employment of Participant for any length of time and nothing in the
Plan or this Agreement confers upon Participant any right to continue in the
employ of, or other relationship with, the Company or any Subsidiary, or limit
or interfere in any way with the right of the Company or Subsidiary to terminate
Participant’s employment any time with or without Cause.
 
22. No Representations Regarding Tax Consequences. Participant acknowledges and
agrees that the Company has made no warranties or representations to Participant
with respect to the tax consequences (including, but not limited to, income tax
consequences) related to the Option granted under this Agreement, and
Participant is in no manner relying on the Company or its representatives for an
assessment of such tax consequences. Participant further acknowledges that there
may be adverse tax consequences upon disposition of the Shares acquired pursuant
to the exercise of the Option and that Participant has been advised that he or
she should consult with his or her own attorney, accountant and/or tax advisor
regarding the consequences thereof. Participant also acknowledges that the
Company has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for Participant.
 
23. Headings. Section and subsection headings contained in this Agreement are
inserted for the convenience of reference only. Section and subsection headings
shall not be deemed to be a part of this Agreement for any purpose, and they
shall not in any way define or affect the meaning, construction or scope of any
of the provisions hereof.
 
 
MONOPAR THERAPEUTICS INC.
 
 
By:                                                                
 
Name:
 
Title:
 
 
Attest:
 
 
 
Name:                       
Title:                       
 
Accepted by:
X 
Participant:
 
 

 
Exhibit A
 
Form of
 
Notice of Exercise
 
Monopar Therapeutics Inc.
1000 Skokie Blvd., Suite 350
Wilmette, IL 60091
Attention: Chandler D. Robinson
 
Date of Exercise:________________
 
Chandler D. Robinson:
 
This constitutes notice under my stock option described below (the “Option”)
that I hereby exercise my option and elect to purchase the number of shares for
the price set forth below.
 
Type of option (check one):
Incentive [ ]
Nonstatutory [ ]
 
 
 
Stock option dated:
________________
 
 
 
 
Number of shares as to which option is exercised:
 
________________
 
 
 
 
 
 
 
Total exercise price:
$_______________
 
 
 
 
Cash payment delivered herewith:
 
$_______________
 

 
By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Monopar Therapeutics Inc. 2016 Stock
Incentive Plan, (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option, and (iii) if this exercise relates to an incentive
stock option, to notify you in writing within fifteen (15) days after the date
of any disposition of any of the shares of Common Stock issued upon exercise of
this option that occurs within two (2) years after the date of grant of the
Option or within one (1) year after such shares of Common Stock are issued upon
exercise of this option.
 
I hereby make the following certifications and representations with respect to
the shares of Common Stock of the Company listed above (the “Shares”), which are
being acquired by me for my own account upon exercise of the Option as set forth
above:
 
I acknowledge that I will not be able to resell the Shares for at least ninety
days (90) after the stock of the Company becomes publicly traded (i.e., subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934) under Rule 701, or for at least six months from the date the Option
was granted, if I am an officer as defined in § 240.16a-1 of the Code of Federal
Regulations or a Director of the Company, and that more restrictive conditions
apply to affiliates of the Company under Rule 144.
 
I further acknowledge that all certificates representing any of the Shares
subject to the provisions of the Option shall have endorsed thereon appropriate
legends reflecting the foregoing limitations, as well as any legends reflecting
restrictions pursuant to the Company’s Certificate of Incorporation, Bylaws
and/or applicable securities laws.
 
I further agree that, if required by the Company (or a representative of the
underwriters) in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, I will not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Shares or other securities of the Company held by
me, for a period of time specified by the underwriter(s) (not to exceed one
hundred eighty (180) days) following the effective date of the registration
statement of the Company filed under the Securities Act. I further agree to
execute and deliver such other agreements as may be reasonably requested by the
Company and/or the underwriter(s) that are consistent with the foregoing or that
are necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to my
Shares until the end of such period.
 
Very truly yours,
 
 
By: ___________________________________
 
Name: _________________________________
 
*Must be signed by Option holder exactly as name appears on Option Agreement. If
signed by a legal representative, executor, or other authorized individual,
please set forth the individual’s full title and submit proper evidence of such
individual’s authority to sign this Notice of Exercise.
 
